DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-10 were originally filled on December 4, 2019 and claimed priority on JP2018-245014        , which was filed on December 27, 2018 and on JP2019-121733, which was filed on June 28, 2019.           

Information Disclosure Statement
The Information Disclosure Statement filed on 
December 4, 2019
May 25, 2021
have been considered. An initialed copy of each Form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al (US 20190091861 A1) in view of Ogawara (US 20170266811 A1) (Hereinafter referred to as Kasai and Ogawara respectively).

Regarding Claim 1, Kasai discloses an…robot system (See at least Kasai Figures 1-2, the robotic arm is interpreted as a robot system) comprising: 
a robot that includes a torque sensor on at least one rotary shaft (See at least Kasai Paragraphs 0063 and 0057, each joint has an actuator that drives the arms to rotate and each actuator has a torque sensor); and 
a controller that controls the robot (See at least Kasai Paragraph 0134, the control apparatus is interpreted as the controller), 
the controller comprising: 
a moment output unit that outputs a value of moment from a posture of the robot or the posture and a motion of the robot (See at least Kasai Paragraphs 0193-0201 and Figure 7, the encoder prediction value, which is interpreted as the moment output unit, calculates the moment of each joint using equation (13), the encoder prediction value is in the control apparatus; See at least Kasai Paragraphs 0033 and 0188(B), since the posture of each component is the angle and the angle is used to predict the torque value along with the angular acceleration and velocity, examiner has concluded that  the equations variables are dependent on the posture and motion of the robot), 
a program storage unit that stores a motion program (See at least Kasai Paragraph 0248, the ROM and RAM store programs to be executed by the CPU, which controls the operations of the robotic arm), 
a drive control unit that causes each of component parts of the robot to perform a rotating motion around the rotary shaft in accordance with the motion program stored in the program storage unit (See at least Kasai Paragraph 0137, the drive control section controls the , and 
an output calibration unit that associates a torque detection value detected by the torque sensor with the value of moment output from the moment output unit in the rotating motion of each of the component parts around the rotary shaft performed by the drive control unit (See at least Kasai Paragraph 0208-210, the moment is used to calculate a prediction torque value, which is compared with the sensor value to determine if the sensor is in order, if the sensor is in order, the values are stored and used for the next control cycle; The values being stored for next cycle is interpreted as associating the torque value with the moment).
Even though Kasai discloses a robot system, Kasai fails to explicitly disclose that the robot system is an industrial robot system. 
However, Ogawara discloses an industrial robot system that measures the torque values of the robot (See at least Ogawara Figure 1A and Paragraph 0035, the articulated robot is interpreted as an industrial robot system). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kasai with Ogawara to have the calibration technique be applied to an industrial robot. Industrial robots are used for performing automated tasks such as manufacturing, assembling, transferring/conveying, etc. During operation, an industrial robot can use precise torque control to perform efficient high-mix low volume production in a short period (See at least Ogawara Paragraphs 0017-0018). By applying the toque sensor calibration to an industrial robot, one can perform automated tasks with higher precision torque control since the torque sensors would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 

Regarding Claim 2, Kasai discloses the moment output unit has association data between the posture of the robot and the value of moment (See at least Paragraphs 0193-0201, the encoder prediction value, which is interpreted as the moment output unit, calculates the moment of each joint using equation (13); See at least Kasai Paragraphs 0033 and 0188(B), since the posture of each component is the angle and the angle is used to predict the torque value, examiner has concluded that  the equations variables are dependent on the posture of the robot; Therefore, equation (13) is interpreted as association data between the posture of the robot and the value of moment).

Regarding Claim 3, Kasai discloses the moment output unit calculates the value of moment acting on the torque sensor (See at least Kasai Paragraphs 0193-0201, the encoder prediction value, which is interpreted as the moment output unit, calculates the moment of each joint using equation (13); See at least Kasai Paragraphs 0063 and 0057, each joint has an actuator that drives the arms to rotate and each actuator has a torque sensor, that means the moment for each joint is also the moment acting on that joint’s torque sensor), from the posture of the robot or the posture and the motion of the robot (See at least Kasai Paragraphs 0033 and 0188(B), since the posture of each component is the angle and the angle is used to predict the torque value along with the angular acceleration and velocity, examiner has concluded that  the equations variables are dependent on the posture and motion of the robot) and information of each of the component parts of the robot or each of the component parts and an attached part of the robot (See at least Kasai Paragraph 0088, the motion related to various dimensions of the multi-link structure are converted into torque, meaning the components information is used to calculate torque; See at least Kasai Paragraph 0183, the length of the links and the number of joints are used to calculate sensor values), and 
the output calibration unit associates the calculated value of moment with the torque detection value detected by the torque sensor (See at least Kasai Paragraph 0204, the moment and the .

Regarding Claim 6, Kasai discloses the component parts are parts of a mechanical portion in the robot, the parts being caused to move around the rotary shaft (See at least Kasai Paragraphs 0032-0033, the links are interpreted as the component parts that rotate around the joints).

Regarding Claim 7, Kasai discloses the component parts include a part to be mounted in the mechanical portion of the robot (See at least Kasai Paragraph 0241, an endoscope is mounted on the arm).

Regarding Claim 8, Kasai discloses the torque sensor comprises 
torque detection units of two or more systems that detect torques acting on the torque sensor (See at least Kasai Paragraphs 0063 and 0057, each joint has an actuator that drives the arms to rotate and each actuator has a torque sensor), and 
the output calibration unit associates each of the torque detection values detected by the torque detection units with the value of moment (See at least Kasai Paragraph 0208-210, the moment is used to calculate a prediction torque value, which is compared with the sensor value to determine if the sensor is in order, if the sensor is in order, the values are stored and used for the next control cycle).

Regarding Claim 9, Kasai discloses an…robot system (See at least Kasai Figures 1-2, the robotic arm is interpreted as a robot system) comprising: 
a robot that includes a torque sensor on at least one rotary shaft (See at least Kasai Paragraphs 0063 and 0057, each joint has an actuator that drives the arms to rotate and each actuator has a torque sensor); and 
a controller that controls the robot (See at least Kasai Paragraph 0134, the control apparatus is interpreted as the controller), 
wherein the controller comprises: 
a moment output unit that outputs a value of moment from a posture of the robot or the posture and a motion of the robot (See at least Kasai Paragraphs 0193-0201 and Figure 7, the encoder prediction value, which is interpreted as the moment output unit, calculates the moment of each joint using equation (13), the encoder prediction value is in the control apparatus; See at least Kasai Paragraphs 0033 and 0188(B), since the posture of each component is the angle and the angle is used to predict the torque value along with the angular acceleration and velocity, examiner has concluded that  the equations variables are dependent on the posture and motion of the robot), 
a program storage unit that stores a motion program (See at least Kasai Paragraph 0248, the ROM and RAM store programs to be executed by the CPU, which controls the operations of the robotic arm), 
a drive control unit that causes each of component parts of the robot to perform a rotating motion around the rotary shaft in accordance with the motion program stored in the program storage unit (See at least Kasai Paragraph 0137, the drive control section controls the arm section and the revolutions by the joints according to the basis of the operation, which would come from the program executed by the CPU), and 
an output calibration unit that associates a detection value detected using a physical quantity related to a torque with the value of moment output from the moment output unit in the rotating motion of each of the component parts around the rotary shaft performed by the drive control unit (See at least Kasai Paragraph 0208-210, the moment is used to calculate a prediction torque value, which is compared with the sensor value to determine if the sensor is in order, if the sensor is in order, the values are stored and used for the next control cycle; The values being stored for next cycle is interpreted as associating the detection value with the moment).
Even though Kasai discloses a robot system, Kasai fails to explicitly disclose that the robot system is an industrial robot system. 
However, Ogawara discloses an industrial robot system that measures the torque values of the robot (See at least Ogawara Figure 1A and Paragraph 0035, the articulated robot is interpreted as an industrial robot system). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kasai with Ogawara to have the calibration technique be applied to an industrial robot. Industrial robots are used for performing automated tasks such as manufacturing, assembling, transferring/conveying, etc. During operation, an industrial robot can use precise torque control to perform efficient high-mix low volume production in a short period (See at least Ogawara Paragraphs 0017-0018). By applying the toque sensor calibration to an industrial robot, one can perform automated tasks with higher precision torque control since the torque sensors would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 

Regarding Claim 10, Kasai discloses the torque sensor comprises 
a detection unit that detects the physical quantity related to a torque of each of two or more systems, each system detecting a torque acting on the at least one rotary shaft, and detects the detection value from the physical quantity (See at least Kasai Paragraphs 0063 and 0057, each joint has an actuator that drives the arms to rotate and each actuator has a torque sensor), and 
the output calibration unit associates each of the torque detection values detected by the torque detection units with the value of moment (See at least Kasai Paragraph 0208-210, the moment is used to calculate a prediction torque value, which is compared with the sensor value to determine if the sensor is in order, if the sensor is in order, the values are stored and used for the next control cycle).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Ogawara and in further view of Takeuchi (US 20170259431 A1) (Hereinafter referred to as Takeuchi)

Regarding Claim 4, Kasai discloses that the value of moment is …associated by the output calibration unit with the torque detection value detected by the torque sensor (See at least Kasai Paragraph 0208-210, the moment is used to calculate a prediction torque value, which is compared with the sensor value to determine if the sensor is in order, if the sensor is in order, the values are stored and used for the next control cycle).
Modified Kasai fails to disclose the drive control unit performs contact determination for the robot based on the value of moment. 
However, Takeuchi teaches this limitation (See at least Takeuchi Paragraph 0112, the moment is used to determine if the surface has come into contact with the second surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Kasai with Takeuchi to have the robot determine contact based on the value of moment. By having the robot determine contact based on the moment, the robot can suppress a longer time taken for the work of bringing a first object with a second object (See at least Takeuchi Paragraph 0008). This could increase the speed, and therefore the efficiency of the industrial . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Ogawara and in further view of Lin (US 20180207813 A1) (Hereinafter referred to as Lin)

Regarding Claim 5, Kasai discloses the value of moment is …associated by the output calibration unit with the torque detection value detected by the torque sensor (See at least Kasai Paragraph 0208-210, the moment is used to calculate a prediction torque value, which is compared with the sensor value to determine if the sensor is in order, if the sensor is in order, the values are stored and used for the next control cycle).
Modified Kasai fails to disclose the drive control unit controls an assist torque at a time of performing an inductive operation by directly holding the component parts of the robot, based on the value of moment.
However, Lin teaches providing an assist torque during operation based on a resistance torque value to help manually rotate a robot (See at least Lin Paragraph 0041, an assistance torque is outputted based on the resistance reducing torque, which assists the manually operated robot by enabling rotation). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moosman et al (US 20200171673 A1) teaches measuring torque of an industrial robot as the robot moves through test configurations. 
Wakuda (US 20200043304 A1) teaches adding a correction torque to a control torque based on the moment values. 
Okada et al (US 20180017452 A1) teaches a torque sensor that outputs torque values during rotation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666